        Case 3:20-cr-00037-JWD-SDJ          Document 11     06/09/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA
                                                         CRIMINAL
VERSUS                                                   NO. 20-37-JWD-SDJ

CURTIS SHEPHERD



       Arraignment was held in the above matter by ZOOM before District Judge John W.

deGravelles on June 9, 2020, with the following participants:

                             Kashan Khan Pathan
                             Counsel for the United States

                             John S. McLindon
                             Counsel for the Defendant

                             Curtis Shepherd
                             Defendant


       The Court notes for the record that the Defendant has waived his right to personally

appear and consents to proceeding remotely by video conference for today’s hearing. The

Court specifically finds that this Plea cannot be further delayed without serious harm to

the interests of justice.

       The Defendant is sworn and questioned by the Court. The Bill of Information is

summarized into the record. The waiver of indictment is accepted by the Court and shall

be filed into the record by counsel for the Defendant. The plea agreement is authenticated

and summarized and shall be filed into the record by the Assistant United States Attorney.

The factual basis for the guilty plea is read into the record. The Defendant enters a plea of

GUILTY to the Bill of Information. The Court finds that there is a sufficient factual basis
        Case 3:20-cr-00037-JWD-SDJ          Document 11      06/09/20 Page 2 of 2




for the guilty plea. The Court accepts the guilty plea but defers acceptance of the plea

agreement until the time of sentencing The Court orders a presentence investigation.

The Defendant is released on the bond conditions set by the Magistrate Judge.

       Signed in Baton Rouge, Louisiana, on June 10, 2020.

CR 1; T:1:00 hr
Reporter: Gina Delatte-Richard
                                            S
                                      JUDGE JOHN W. deGRAVELLES
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
